Case 2:13-cr-01075 Document 112 Filed on 05/25/21 in TXSD Page 1of1

AO 435

(Rev. 04/18) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

TRANSCRIPT ORDER

1, NAMB 2. PHONE NUMBER 3. DATE
Carlos Solis 210) 446-5006 5/24/2024
4, DELIVERY ADDRESS OR EMAIL 5, CITY 6. STATE 7. ZIP CODE
csolis @ hilley-solis.com San Antonio T™ 78201
&. CASE NUMBER 9. JUDGE DATES OF PROCEEDINGS
2:1 -01075 Nelva Gonzales Ramos 10. FROM 11.TO
12. CASE NAME LOCATION OF PROCEEDINGS
USA v. Hernandez et al 13. CITY s 14. STATE
15, ORDER FOR
APPEAL CRIMINAL [_] CRIMINAL JUSTICE ACT [_] BANKRUPTCY

NON-APPEAL CEVIL IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify partion(s) and date(s) of proceeding(s) for which transcript is requested}

PORTIONS D.
VOIR DIRE TESTIMONY Witness
OPENING STATEMENT Luis Carlos Castillo 05/2.1/202
OPENING STATEMENT (Defendant) Hector Javier Villarreal 05/21/2024
CLOSING ARGUMENT (Plaintiff) PRE-TRIAL PROCEEDING
CLOSING ARGUMENT
OPINION OF COURT
JURY INSTRUCTIONS OTHER (Specify)
SENTENCING
BAIL HEARING

 

17. ORDER

ORIGINAL
CATEGORY (Includes Certified Copyte { FIRST COPY eee

NO. OF COPIES

NO. OF COPIES
NO. OF COPIES
NO, OF COPIES
NO. OF COPIES

NO. OF COPIES

CERTIFICATION (18, & 19.)
By signing below, that E will pay all charges

18. SIGNATURE

19. DATE
5/25/2021

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY

 
